1 So. 3d 1157 (2009)
AMERICAN WALL SYSTEMS, INC., etc., Petitioner,
v.
ISLES OF LAKE BUTLER, LLC, et al., Respondent.
No. 5D08-2890.
District Court of Appeal of Florida, Fifth District.
January 23, 2009.
Rehearing Denied February 19, 2009.
*1158 Justine S. Anagnos of Loreen I. Kreizinger, P.A., Fort Lauderdale, for Petitioner.
James S. Toscano and Jennifer R. Dixon of Lowndes, Drosdick, Doster, Kantor & Reed, P.A., Orlando, for Respondent.
Prior report: 946 So. 2d 1250.
PER CURIAM.
Although this proceeding was filed in this court as a petition for certiorari review, we consider it as a plenary appeal. See Burdine's, Inc. v. Drennon, 97 So. 2d 259 (Fla.1957). Having reviewed the record in detail, we find no reversible error and affirm.
AFFIRMED.
GRIFFIN, SAWAYA and MONACO, JJ., concur.